DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022-07-05 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AZUMA et al. (US 2008/0049476).
Regarding claim 1 AZUMA discloses:
A housing for an electrical apparatus, said housing comprising:
a first chamber (e.g. internal section of 10 FIG.23) designed to house first electrical components (e.g. 25, 28, 40, 504 FIG.23), a second chamber (e.g. internal section of 13 FIG.23) designed to house second electrical components (e.g. 70, 71 FIG.23), an interface (e.g. 11, 12, 300 FIG.23) separating the first chamber and the second chamber (shown FIG.23), a cooling circuit (e.g. 216 among 506, 507 FIG.23, paragraph [0097]) configured to circulate a fluid (e.g. flow described paragraph [0097]) used to cool said electrical apparatus, the cooling circuit being formed in the interface (shown e.g. FIG.23), wherein;
the interface comprises a non-through hole (e.g. closed hole for 40, 304 FIG.23) that extends from the first chamber to the second chamber (shown Fig.23), and is configured to form a cavity used to house a first electrical component (e.g. 40 extending from 10 to 13 FIG.23);
the interface comprises a first surface on the side of the first chamber (e.g. top of 11 against 10 shown FIG.23) and a second surface (e.g. bottom of 12 against 13 FIG.23) opposite the first surface on the side of the second chamber, and the non-through hole extending from a first opening (e.g. opening inside 10 for 40 shown Fig.23) in the first surface, wherein the first opening is sized to receive the first electrical component (e.g. 40 inserted into/through 10 shown FIG.23); and
the non-through hole is also formed by a protrusion that extends from the second surface toward the second chamber (e.g. 300 extending from the bottom of 12 down into 13 shown FIG.23);
wherein the first component is inserted into the cavity through the first opening (e.g. 40 passes from 10 through 11, 12, and into 13 FIG.23).

Regarding claim 4 AZUMA discloses:
the interface comprises in its thickness a first part that forms the cooling circuit (e.g. 11 with water therein described paragraph [0097]) and a second part (e.g. 300 Fig.23) that comprises said cavity (see e.g. FIG.23), said parts being on the respective sides of the interface (e.g. top and bottom as shown FIG.23).

Regarding claim 5 AZUMA discloses:
a first housing (e.g. 10 FIG.23) that defines the first chamber; 
a second housing (e.g. 12/13 FIG.23) that defines the second chamber;
in which the interface between the two recesses is formed by a first wall of the first housing and a second wall of the second housing, resting against one another (e.g. shown FIG.23).

Regarding claim 6 AZUMA discloses:
a first housing (e.g. 10 FIG.23) that defines the first chamber; 
a second housing (e.g. 13 FIG.23) that defines the second chamber; 
in which said first opening is in the first wall (shown FIG.23), the second wall comprising a second opening (e.g. opening in 13 shown FIG.23) configured to correspond to the first opening (as shown FIG.23).

Regarding claim 7 AZUMA discloses:
the protrusion extends from the sides of the first opening and passes through the second opening (e.g. 40, 300 descends down from 10 into 13 as shown FIG.23).

Regarding claim 8 AZUMA discloses:
a first housing (e.g. 10 Fig.23) that defines the first chamber; 
a second housing (e.g. 13 FIG.23) that defines the second chamber; 
in which said first opening is in the first wall (shown FIG.23), the second wall comprising a second opening (e.g. opening in 13 shown FIG.23) configured to correspond to the first opening (as shown FIG.23), and in which the protrusion extends from the sides of the second opening (e.g. 40, 300 descends down from 10 into 13 as shown FIG.23).

Regarding claim 9 AZUMA discloses:
at least two first components (e.g. at least two shown FIG.23) housed in the first chamber, one being housed in said cavity (shown FIG.23), and the other being mounted on said interface (both meet this limitation shown FIG.4), 
at least a second component (e.g. right 3 FIG.4) housed in the second chamber, specifically mounted on said interface (e.g. 504 against 11 shown FIG.23).

Regarding claim 10 AZUMA discloses:
the first components have electrodes (e.g. 40 FIG.23) having parts that are largely at the same level as the interface (e.g. 40 goes through 11, 12, FIG.23), the two first components being connected by a largely flat electrical connector (e.g. “flat-plate-like positive and negative terminal conductors” paragraph [0202]).

Regarding claim 11 AZUMA discloses:
the first component mounted on the interface comprises the switches of a voltage converter (IGBT paragraph [0141]); and 
the first component housed in said cavity comprises a capacitor (502 comprising capacitors described paragraph [0101]) located in the path of the electric connection between a source of direct current and the voltage converter (e.g. DC to AC described paragraph [0080]).

Regarding claim 12 AZUMA discloses:
the height of the portion of the first component that protrudes from the cavity is smaller than the height of the first component (e.g. section of 40 below 10 is shorter than full length/height of 40 which extends from the top of 10 to the sides of 55, shown FIG.23).

Response to Arguments
Applicant's arguments filed 2022-07-05 have been fully considered but they are not persuasive.
The rejection above points out where the art already of record discloses the limitations added in amendment.
Applicant argues “As shown in FIG.23, the opening referred to in the office action is substantially smaller than the capacitor modules 302 and 304”
It must be noted that the amended claim requires the “first component is inserted into the cavity through the first opening”, however neither elements 302 or 304 are utilized or were utilized in the most recent rejection of record as “first component”(s), and instead the claimed first electrical components are disclosed by 25, 28, 40, and 504, and as at least element 40 is shown in FIG.23 to pass from 10 downward toward 13 through 11 and 12, AZUMA discloses the argued limitation(s).
The additional arguments with regards to elements 302 and 304 of AZUMA are addressed by the response above and by the rejection above.
The action above points out where AZUMA discloses the newly added limitations of claim 12.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841                           


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841